Cite as 2014 Ark. 147

                    SUPREME COURT OF ARKANSAS
                                          No.   CR-12-492

                                                     Opinion Delivered   April 3, 2014

DARRELL F. WATSON                                    PRO SE APPEAL FROM THE PULASKI
                                 APPELLANT           COUNTY CIRCUIT COURT [NO. 60CR-
                                                     02-4270]
V.
                                                     HONORABLE HERBERT T. WRIGHT,
STATE OF ARKANSAS                                    JR., JUDGE
                                   APPELLEE
                                                     AFFIRMED.


                                         PER CURIAM

          In 2004, appellant Darrell F. Watson was found guilty in the Pulaski County Circuit

Court of aggravated robbery and theft of property and sentenced to an aggregate term of 264

months’ imprisonment. The Arkansas Court of Appeals affirmed. Watson v. State, CR-04-1398

(Ark. App. Aug. 31, 2005) (unpublished) (original docket No. CACR 04-1398).

          In 2013, appellant, who is incarcerated at a unit of the Arkansas Department of

Correction located in Pulaski County, filed a pro se petition for writ of habeas corpus in the

Pulaski County Circuit Court, which was docketed in his criminal case. In the petition for writ

of habeas corpus, appellant alleged that the judgment-and-commitment order in his case was

void because he was not afforded due process of law. There was no explanation for his claim

except for the statement that the trial court lacked jurisdiction over the cause on the ground that

it “failed to apply the standard legal due process analysis in determining the ‘cause’ of petitioner

[sic] judgment of conviction.” The trial court denied the petition, and appellant brings this

appeal.
                                       Cite as 2014 Ark. 147

       We find no error in the trial court’s decision denying the petition. A writ of habeas

corpus is proper only when a judgment of conviction is invalid on its face or when a trial court

lacked jurisdiction over the cause. Glaze v. Hobbs, 2013 Ark. 458 (per curiam); Abernathy v. Norris,

2011 Ark. 335 (per curiam); Davis v. Reed, 316 Ark. 575, 873 S.W.2d 524 (1994). The burden is

on the petitioner in a habeas-corpus petition to establish that the trial court lacked jurisdiction

or that the commitment was invalid on its face; otherwise, there is no basis for a finding that a

writ of habeas corpus should issue. Young v. Norris, 365 Ark. 219, 226 S.W.3d 797 (2006) (per

curiam). The petitioner must plead either the facial invalidity of the judgment or the lack of

jurisdiction and make a “showing by affidavit or other evidence [of] probable cause to believe”

that he is illegally detained. Id. at 221, 226 S.W.3d at 798.

       Appellant’s assertion of a denial of due process was a claim of trial error. We have

specifically held that claims of trial error, including claims pertaining to due process and equal

protection, are not sufficient to implicate the facial validity of the judgment or the jurisdiction

of the trial court. Jones v. State, 2014 Ark. 67 (per curiam); Hill v. State, 2013 Ark. 413 (per

curiam); see also Smith v. Smith, 2013 Ark. 481 (per curiam) (Due process claims are not cognizable

in a habeas proceeding.); Bliss v. Hobbs, 2012 Ark. 315 (per curiam); McHaney v. Hobbs, 2012 Ark.
361 (per curiam); Craig v. Hobbs, 2012 Ark. 218 (per curiam).

       On appeal, appellant has altered the allegation raised in the habeas petition to include the

claim that the trial court erred in admitting certain evidence at trial. Again, a claim of trial error

is not a ground for the writ. Moreover, an appellant is limited to the scope and nature of the

arguments advanced below, and an appellant cannot raise new arguments on appeal. See Dodson


                                                  2
                                      Cite as 2014 Ark. 147

v. State, 2013 Ark. 385 (per curiam); see also Hogan v. State, 2013 Ark. 223 (per curiam).

       We will not reverse a circuit court’s decision granting or denying a petition for writ of

habeas corpus unless the decision was clearly erroneous. Hill, 2013 Ark. 413 (citing Pankau v.

State, 2013 Ark. 162). A finding is clearly erroneous when, although there is evidence to support

it, the appellate court, after reviewing the entire evidence, is left with the definite and firm

conviction that a mistake has been committed. Id.

       Because appellant’s petition did not establish the facial invalidity of the judgment or

demonstrate a lack of the trial court’s jurisdiction, appellant did not establish a basis for a writ

of habeas corpus to issue. See Culbertson v. State, 2012 Ark. 112 (per curiam). Accordingly, the

trial court’s order is affirmed.

       Affirmed.

       Darrell F. Watson, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Valerie Glover Fortner, Ass’t Att’y Gen., for appellee.




                                                 3